GODBOLD, Circuit Judge,
specially concurring:
I concur in the result, but my reasoning is different.
Judge Coleman discusses the relatively recent Mississippi Supreme Court decision of Morman v. Thornhill, 240 So.2d 258 (Miss., 1970), and says that “[w]e are unable to detect any material difference between the Morman will and the Salter will.” I agree with this description of Morman. Two older cases by the Mississippi Supreme Court, Cross v. O’Cavanagh, 198 Miss. 137, 21 So.2d 473 (1945) (discussed by Judge Coleman) and Frierson v. Moorhead, 211 Miss. 811, 51 So.2d 925 (1951), construed claims very similar to that in the instant case and reached the same result as Morman.
Since we are bound to follow state law as set out by the highest court of the state, I would treat these three cases as dispositive without having to reach and rely upon the Mississippi chancery court decree construing the will and our projection of what the Mississippi Supreme Court would have decided if that decree had been appealed.